Case 1:15-cv-00152-RGA Document 625 Filed 12/14/20 Page 1 of 3 PageID #: 45995




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


BIO-RAD LABORATORIES, INC., et al., :
                                    :
                Plaintiffs,         :
                                    :                        Civil Action No. 15-152-RGA
                                    :
          v.                        :
                                    :
10X GENOMICS, INC.,                 :
                                    :
                Defendant.          :



                                     ORDER DENYING STAY

       Defendant filed a motion to stay execution of an approximately $35,000,000 judgment

and to stay briefing on the question of ongoing royalties. (D.I. 618). It was accompanied by a

brief and a request for expedition. (D.I. 619, 621). I effectively granted the request for

expedition by requiring Plaintiffs to respond in two business days, which they have. (D.I. 623).

       I have read the two briefs.

       The relevant facts can be set forth briefly. Plaintiffs won a judgment for $34,475,069 for

patent infringement. I entered a final judgment on August 15, 2019. (D.I. 582). Defendant

posted a supersedeas bond of $52,000,000 on September 13, 2019. (D.I. 605). I then stayed

execution of the judgment until “completion of the appeal” plus thirty days. (D.I. 608).

Defendant appealed, and in due course, the Court of Appeals affirmed-in-part, reversed-in-part,

vacated-in-part, and remanded. (D.I. 613-2). The Court of Appeals affirmed the damages

award. (D.I. 613-1 at 34). The mandate of the Court of Appeals issued November 12, 2020.




                                            Page 1 of 3
Case 1:15-cv-00152-RGA Document 625 Filed 12/14/20 Page 2 of 3 PageID #: 45996




(D.I. 613). Plaintiffs demanded payment no later than December 15, 2020. Defendant says,

absent relief, it will pay the money on December 15, 2020. (D.I. 619 at 1).

        The basis for the stay is an as-yet-unfiled motion under Rule 60. Defendant intends to

allege fraud. It cites Rules 60(b)(3) and Rule 60(d) as the basis for the forthcoming motion.

(D.I. 619 at 6). Plaintiffs respond that a Rule 60(b)(3) motion would be time-barred. Neither

side cites any cases. Rule 60(b)(3) motions have to be filed “no more than a year after the entry

of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Is a final

judgment that is appealed the date from which the clock starts running? According to Wright,

Miller & Kane, Federal Practice & Procedure, Vol. 11, § 2866, at 548-49 & n.14 (2012), “The

one-year limit on motions [including Rule 60(b)(3) motions] runs from the date the judgment

was entered in the district court. . . . [I]t is held that the pendency of an appeal does not extend

the one-year limit.” (Id., citing courts of appeals decisions from the Tenth, Ninth, D.C., Seventh,

Fifth, and Eighth Circuits). In short, a motion based on Rule 60(b)(3) appears to be a non-starter

since it is time-barred.

        Nor is a motion under Rule 60(d) viable. Such a motion requires an allegation of fraud

by an officer of the court. See Damiani v. Duffy, 2017 WL 635644, *3 (D.Del. Feb. 16, 2017).

        I do not think Defendants have suggested a plausible attack on the judgment, and thus

they are unlikely to succeed on the merits.

        Nor is there any irreparable harm. Defendant has the cash to pay the judgment. If,

notwithstanding the above, the judgment later is vacated, there is no reason to believe Plaintiff

Bio-Rad won’t be able to pay the money back.

        Given the above two conclusions, I do not need to consider this motion further. Either

one would be sufficient by itself as a basis to deny the motion. The motion to stay execution on



                                              Page 2 of 3
Case 1:15-cv-00152-RGA Document 625 Filed 12/14/20 Page 3 of 3 PageID #: 45997




the judgment (D.I. 618) is DENIED. There is no particular reason to consider the royalties

briefing part of this motion at this time. No motion is pending, and there is no need for

expedition. The motion to stay the briefing on royalties (D.I. 618) is DISMISSED as premature.

       IT IS SO ORDERED this 14th day of December 2020.


                                                     /s/ Richard G. Andrews____
                                                     United States District Judge




                                           Page 3 of 3
